Exhibit 10.19

 

SECOND AMENDMENT TO MANAGEMENT AGREEMENT

 

THIS SECOND AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made as of
March    , 2004 by and between INTERCONTINENTAL HOTELS GROUP RESOURCES, INC., a
Delaware corporation (“Manager”), and HPT TRS IHG-1, INC., a Maryland
corporation (“Owner”).

 

WITNESSETH:

 

WHEREAS Owner and Manager have entered into that certain Management Agreement
dated as of July 1, 2003 (the “Original Management Agreement”), as amended by
First Amendment to Management Agreement dated as of September 18, 2003 (the
“First Amendment”; the Original Management Agreement as so amended, the
“Management Agreement”); and

 

WHEREAS the Management Agreement contemplated the possible sale of the Buckhead
Hotel (as defined in the Management Agreement); and

 

WHEREAS Manager has requested that Owner and HPTSHC Properties Trust (“HPT”)
enter into a certain Agreement of Purchase and Sale with Manager and Pharr
Lodge, LLC with respect to the Buckhead Hotel (the “Contract”); and

 

WHEREAS, Owner and HPT are willing to enter into the Contract only if this
Amendment is executed and delivered by Manager.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises and
covenants herein contained and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, Owner and
Manager, intending to be legally bound, hereby agree as follows:

 

1.     If the Closing under the Contract shall occur, Owner’s Priority (as
defined in the Management Agreement) shall be reduced as provided in Section
34(b) of the First Amendment and the phrase “net proceeds of sale received by
Owner or Purchaser” as used in said Section 34(b) shall mean the actual amount
received by Owner and HPT under the Contract by wire transfer of immediately
available funds net of (without duplication) closing costs charged to, paid or
to be paid by Owner or HPT (including, without limitation, those specified in
Section 12.03 of the Contract). Further to the foregoing, the parties
acknowledge and agree that to the extent such actual amount received by Owner
and HPT is increased or decreased by reason of the closing adjustments required
under the Contract (including, without limitation, those specified in Article IV
and Section 10.02 of the Contract), said “net proceeds of sale received by Owner
or Purchaser” will be adjusted.

 

2.     All post-Closing adjustments to closing adjustments under the Contract
shall be for the account of Manager. Accordingly, Manager shall be entitled to
any amounts payable by Buyer on account of post-Closing adjustments and shall
pay (out of its own funds) any post-Closing adjustments due to Buyer.

 

3.     If any adjustment to Owner’s Priority on account of the sale of the
Buckhead Hotel shall occur other than on the first day of a month, the monthly
installment of Owner’s Priority

 

--------------------------------------------------------------------------------


 

        for the month in which such adjustment occurs shall be prorated on a
daily basis. Owner’s Priority shall be adjusted on account of the sale of the
Buckhead Hotel effective as of the date Owner or HPT receives the sale proceeds
therefrom if such proceeds are received prior to 2:00 P.M. Eastern Standard Time
on a Business Day (as defined in the Management Agreement) or on the next
succeeding Business Day.

 

4.     From and after such Closing, Manager shall indemnify Owner for any claims
relating to (a) Buyer failing to perform the obligations under the Operating
Agreements (as defined in the Contract) assumed by it and (b) the Buckhead Hotel
for which Manager is responsible under the Management Agreement (determined
without regard to any termination thereof in its entirety or in part).

 

5.     Before and after the Closing, Manager shall indemnify Owner and HPT for
any claims made by Buyer relating to any matter for which Manager is responsible
under the Contract or the Management Agreement (determined without regard to any
termination thereof in its entirety or in part).

 

6.     Owner shall be responsible for termination of the existing
franchise/license agreement pursuant to which the Hotel is currently operated as
a Summerfield Suite Hotel effective as of the Closing.

 

7.     All references in the Management Agreement to the Management Agreement
shall be deemed to be references thereto as amended hereby.

 

8.     As modified hereby, the Management Agreement is in full force and effect
and is hereby ratified and confirmed.

 

9.     This Amendment may be executed in one or more counterparts, all of which
counterparts shall constitute but one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment effective as of the day and year first above written.

 

 

MANAGER: 

 

 

 

INTERCONTINENTAL HOTELS GROUP

 

RESOURCES, INC.

 

 

 

By:

/s/ Stevan Porter

 

Its:

President

 

 

 

 

OWNER: 

 

 

 

HPT TRS IHG-1, INC.

 

 

 

By:

/s/ John G. Murray

 

Its:

Vice President

 

Each of the undersigned by their execution hereof evidence their consent to the
foregoing and ratify and confirm their respective guaranties given in connection
with the Management Agreement.

 

 

HOSPITALITY  PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Its:

President

 

 

 

 

INTERCONTINENTAL HOTELS GROUP PLC

 

 

 

 

 

By:

/s/ Stevan Porter

 

 

Its:

Director

 

 

3

--------------------------------------------------------------------------------